DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 and 5-14 are currently pending on the application of which claims 1, 7, 10, & 13 are amended and claims 3-4 have been cancelled.
In light of the amendments to the claims the previous rejections under 35 U.S.C. 112(b) have been withdrawn. In light of the amendments to the claims the previous rejection has been withdrawn in order to present a new grounds of rejection still utilizing the same references, except utilizing newly found references Zhang et al. (US20140033444A1) and Lee et al. (US20090293204A1) in place of previously cited reference Heo.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, although claim 1 appears to merely incorporate the canceled claims 3-4, the limitation of the pump operating based on the water level is newly added and Heo does not appear to teach such a limitation.
The remaining claims are rejected as being dependent on a previously rejected claim.
Information Disclosure Statement
The information disclosure statement filed 02/23/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or Specifically the NPL of Chinese office action provided by applicant is not listed in the IDS.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20140145326A) in further view of Stabon et al. (US9777423B2), Kim et al. (US20040045097A1), Zhang et al. (US20140033444A1), and Lee et al. (US20090293204A1), hereafter Kim, Stabon, K1, Zhang, and Lee respectively.
Regarding claims 1 & 14, Kim discloses a washing machine comprising: an outer tub (Fig.1 ref 11) containing water (Page 6 paragraph 10, disclosing that step 110 drains water from the tub, thus water was contained); an inner tub (Fig.1 ref 12) installed rotatable in the outer tub; a pulsator (Fig.1 ref 13) provided in a lower portion of the tub; a dispenser (Fig.1 ref 40) that dispenses rinsing agent (see abstract and Page 3, 7th to last paragraph) into the inner tub; a pump (Fig.1 ref 22) for draining the water in the outer tub. The washing machine further performs the method of processing laundry by using water and detergent supplied together (Page 6 paragraph 9, disclosing the step ref 108 performs said method); draining the water used in the prior step and rotating the tub at a high speed (Page 6 11th paragraph, in conjunction with Page 3 2nd paragraph); rotating a pulsator left and right when the a water level is reached (Page 7 9th paragraph), such that when a target water level is reached water and softener are no longer deposited into the tub (Page 7 7th paragraph), at a third speed (see Page 6 last paragraph to page 7 1st paragraph, stating target rpm of a pulsator); ; water and softener are provided to the inner tub via the dispenser (Page 6 3rd to last paragraph) and the pulsator rotates (Page 6 last paragraph) th paragraph, and 9th to last paragraph which states rotation of drum is performed during rinsing). However if it is not reasonably expected that the tub does rotate during a period when the water/softener is provided then such a feature would have been obvious, as evidenced by the teachings of Stabon.  
Stabon discloses a washing machine (Fig.1) that dispenses softener during a rinsing phase (see Figs.7-8 ref 130n) from a dispenser (Fig.2 ref 6), wherein the water with softener is supplied and the drum is rotated at a first speed (Col.13 lines 62-65, and Col. 14 lines 1-4) for optimal binding of the softener to the laundry. Further, there is a nozzle (Fig.2 ref 23a) through which water is sprayed into the drum (Col.9 lines 24-31, see also Fig.8 ref 142), that continues even after the softener from the dispenser is stopped (see Fig.8 refs 143 & 146-147), otherwise known as recirculation rinsing. Stabon and Kim are analogous in the art of washing machines using softeners.
K1 discloses a rinsing control method for a washing machine (abstract), wherein recirculation rinsing occurs at a second speed [0090-91], which may or may not be different from the first speed disclosed by Stabon, such that the rinsing liquid infiltrates the laundry [0093]. Such speeds are envisaged to be below 300 rpm [0024]. Further, K1 discloses that by repeating the circulation rinsing, rinsing efficiency can be increased. K1 and Kim are analogous in the art of washing machine rinse methods.
Zhang discloses a washing machine (abstract) wherein during a dewatering step the drain pump is intermittently operated in order to remove accumulated liquid within the tub in order to save energy [0030, 0058]. The drain pump is operated again once an amount of water has been accumulated [0030, 0058], thereby the accumulated amount within the time period reading on a predetermined water level (see also table in [0115]). Thus the period prior to dewatering the drum motor is stopped as is the drainage pump when the dewatering starts. Zhang and Kim are analogous in the art of washing machines.
Lee discloses a washing machine (abstract) utilizing a water level sensor (Fig.4 ref 80) for detecting a water level during dehydration and draining [0095-0099] in order to effectively control that starting, stopping, and monitoring of the drain and dehydration operations [0098-0099]. Lee and Kim are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine and method of Kim, to include the recirculation nozzle, mixing circuit, and method of using the two elements in order to enhance and uniformly distribute softener (Stabon Col. 13 lines 30-47, & 62-65), and further modify the circulation rinsing such that it is performed at a second speed in order to allow the liquid to infiltrate the laundry (K1 [0093]). One of ordinary skill in the art would have further modified Kim to include a circulation rinsing step after the rotation of the pulsator, as such a feature would increase rinsing efficiency (K1 [0093]). Further, after the rinsing process Kim discloses that the motor is stopped while draining (Kim Page 7 10th paragraph), thus the inner tub must decelerate to a fourth speed while draining, prior to a dewatering step. Since the dewatering step requires the inner tub to spin (Kim Page 4 9th to last paragraph), the inner tub must be accelerated from the fourth speed to perform dewatering. Although references to the description of Fig.4 of Kim were made, such a references were made to show the general process prior to the rinsing method. It would have been obvious to further modify Kim to utilize the intermittent alternating drainage operation during drainage and dehydration as disclosed by Zhang in order to reduce the energy consumption of a drain pump (Zhang [0030, 0058]). Furthermore, since Zhang discloses that the purpose is to prevent continuous operation and merely operate the drain pump when water has accumulated, one of ordinary skill in the art would have utilized a water level sensor, as disclosed by Lee in order to reduce the arbitrary times and amounts of drainage operations in order to further increase the energy savings and control starting and stopping of desired operations (Lee [0098-0099]).
Regarding claim 2, Modified Kim teaches the method of claim 1, wherein a water level is detected in step (g) and when the water level is a certain level than step (h) is performed (Lee [0098]). K1 also discloses that by detecting a water level during draining and performing dehydration once a water level is reached, rinsing efficiency is improved, time and wastage of water is reduced [0093]. Thus, one of ordinary skill in the art would have provided such a step prior to dehydration in order to achieve the previously mentioned benefits.
Regarding claim 5-6, Modified Kim teaches the method of claim 1, wherein the spraying water through the nozzle continues until step (g) is performed (see K1 Fig.5 showing that circulation rinsing occurs for a time period before draining in conjunction with Kim page 7 9th-10th paragraph stating that after rinsing the motor is stopped), thus during the process of decelerating the tub the nozzle is not spraying. 
Regarding claim 7, Modified Kim teaches the method of claim 1, wherein the third speed is set according to a detected amount of laundry completed in a laundry detecting step (Kim page 4 7th paragraph, 5 12th paragraph, & page 6 3rd paragraph)
Regarding claim 8, Modified Kim teaches the method of claim 1, wherein a supplied water level is a centrifugal water circulation level (K1 Fig.5 S3 performed when level in S2 is reached), but the speed of the inner tub does not perform the claimed movement of the water. However K1 further discloses an embodiment (Fig.22, see also Fig.13) where centrifugal 
Regarding claims 9-10 & 12-13 modified Kim teaches the method of claim 8, wherein there is a laundry detecting step (Kim page 5 last paragraph) and the rpm of the washing motor, which controls the tub and pulsator (Kim page 4 7th paragraph), is set by the weight of the laundry (Kim page 6 3rd paragraph). Thus one of ordinary skill in the art would reasonably expect that the all speeds of the pulsator and the tub are also set by the amount of laundry. Further, regarding the speed at which the tub is rotated, there is no explicit statement as to the exact rpm at which the centrifugal permeation rinsing is performed at however one of ordinary skill in the art knows that such a speed is dependent on the dimensions of the tubs. Furthermore, one of ordinary skill in the art would reasonably expect that the specific rate at which the tub is rotated is not critical so long as the washing water performs the claimed motion, which in this case it does. The rotating speed of the pulsator is stated to be about 90-130 (Kim Page 6 last paragraph, page 7 1st paragraph), which would encompass the claimed range of 70-90 since Kim states that word “about” and the lower limit is a value that is the same as the claimed range.
Regarding claim 11, Modified Kim teaches the method of claim 1, wherein K1 further discloses an embodiment (K1 Fig.22) wherein a rinsing process is repeated a desired number of times prior to draining (K1 Fig.22 S3-S5) to allow for improved rinsing efficiency [0020]. Further, since Kim discloses that the softener is disposed within the final rinse cycle (abstract), one of ordinary skill in the art would have used the method of repeating steps disclosed by the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuda et al. (JPH07163783A) discloses a washing machine having a pulsator (ref 8) and utilizes both a dispenser and a detergent box to spray water into a tub after a washing and draining step (Figs.3, 5, & 8). The tub rotates during supplying of water through a detergent box [0027, 0030]. The machine rotates at multiple different speeds multiple times (Figs.4-7), while supplying water into the tub (Figs.3, 5, & 8) and rotates the pulsator as well [0005]. After the rinsing process the machine drains and then dehydrates the tub (Figs.3, 5, & 8). However Fukuda does not disclose the specific configuration of the stopping of certain elements at the claimed time. See also NPL provided by applicant on 02/23/2021 disclosing teachings of equivalent reference CN1109120A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711